SUBLEASE

This Sublease (“Sublease”), dated December 21, 2006 for reference purposes only,
is entered into by and between BroadVision, Inc., a Delaware corporation
(“Sublandlord”), and Dexterra Inc., a Delaware corporation (“Subtenant”).

Recitals

A. Sublandlord leases certain premises consisting of approximately 50,000
rentable square feet (“RSF”) in Building 6 (the “Building”), located at Pacific
Shores Center, 1600 Seaport Boulevard, Redwood City, California 94060 pursuant
to that certain Triple Net Space Lease dated July 7, 2004 attached hereto as
Exhibit A (“Master Lease”), between Pacific Shores Investors, LLC as landlord
and BroadVision, Inc. as the “Lessee”. On or about December 7, 2006, the Master
Lease was assigned to VII Pac Shores Investors, L.L.C., a Delaware limited
liability company, c/o Starwood Capital Group Global, L.L.C., 455 Market Street,
Suite 2200, San Francisco, CA 94105 and VII Pac Shores Investors L.L.C. replaced
Pacific Shores Investors, LLC as the “Lessor” in the Master Lease and is
referred to as the “Master Landlord” hereunder. Sublandlord is referred to as
Lessee in the Master Lease. The entire 50,000 RSF are more particularly
described in the Master Lease as the “Premises”. Capitalized terms used but not
defined herein have the same meanings as they have in the Master Lease.

B. Sublandlord desires to sublease to Subtenant, and Subtenant desires to
sublease from Sublandlord a portion of the Premises initially consisting of
approximately 12,000 RSF of the 22,509 RSF currently leased by Sublandlord on
the 2nd floor of the Building as depicted on Exhibit B attached hereto (“Space
1”). Space 1 will be expanded to include the remaining 10,509 RSF depicted as
Space 2 in Exhibit B hereto resulting in the leased space encompassing the
entire 22,509 RSF currently leased by Sublandord on the 2nd floor of the
Building within seven (7) months of the Commencement Date as defined below.
Space 1 and Space 2 shall individually and collectively be referred to as the
“Sublease Premises”.

Now, Therefore, in consideration of the mutual covenants and conditions
contained herein, Sublandlord and Subtenant covenant and agree as follows:

Agreement

1. Sublease Premises. On and subject to the terms and conditions below,
Sublandlord hereby leases to Subtenant, and Subtenant hereby leases from
Sublandlord, the Sublease Premises.

2. Term. The term of this Sublease (the “Term”) shall commence on January 8,
2007 (the “Commencement Date”). The term of the Sublease would be approximately
sixty-six (66) months from the Commencement Date for Space 1 and fifty-nine
(59) months from the Additional Space Start Date for Space 2 (collectively
referred to as the “Term”). The Term shall expire June 30, 2012 unless
terminated earlier pursuant to the terms and conditions set forth herein.

a. Termination Right. Subtenant would have the right to terminate the Sublease
at the end of the thirty-sixth (36) month from the Commencement Date, upon six
(6) months prior written notice to Sublandlord and payment of a termination fee
equal to the sum of an additional three (3) month’s Base Rent, as hereinafter
defined, due and payable at the time of Subtenant’s written notice of
termination to Sublandlord; Base Rent being equal to $45,468.18 and said
3 months Base Rent being equal to $136,404.54.

3. Possession. If for any reason Sublandlord cannot deliver possession of the
Sublease Premises to Subtenant on the Commencement Date, Sublandlord shall not
be subject to any liability therefor, nor shall such failure affect the validity
of this Sublease or the obligations of Subtenant hereunder or extend the term
hereof, provided that no rent shall be due hereunder until possession of the
Sublease Premises has been delivered to Subtenant.

4. Rent.

(a) Commencing on the Commencement Date and continuing throughout the term of
this Sublease, Subtenant shall pay monthly rent consisting of Base Rent and
Additional Rent (as defined below) (collectively, “Rent”) to Sublandlord in the
following amounts:

(i) Base Rent. Subtenant shall pay to Sublandlord monthly base rent (“Base
Rent”) as follows on an Absolute Triple Net Lease basis meaning Sublandlord
shall receive the rent free and clear of any and all expenses, costs,
impositions, taxes, assessments, liens or charges of any nature whatsoever. The
schedule of rental payments shall be as set forth in the table below.

          Month   Square FootageRate/SF/Month

 
       
1 – 7
8 – 12
13 – 24
25 – 36
37 – 48
49 – 60
61 – 66
  12,000
22,509
22,509
22,509
22,509
22,509
22,509   $1.85 NNN
$1.85 NNN
$1.91 NNN
$1.96 NNN
$2.02 NNN
$2.08 NNN
$2.14 NNN

(ii) Additional Rent. Traditional triple-net operating expenses and any
utilities and janitorial expenses would be excluded from the Base Rent.
Subtenant shall be liable for payment to Sublandlord of all Subtenant’s
Proportionate Share of Operating Expenses (as that term is defined in Section 4
of the Master Lease) and all other costs payable by Sublandlord under the Master
Lease (“Additional Rent”). Subtenant would pay any and all expenses, costs,
impositions, taxes, assessments, liens or charges of any nature whatsoever which
includes but may not be limited to Additional Rent as set forth in Section 4.05,
Operating Expenses as set forth in Section 4.07, personal and real property
taxes as set forth in Section 9, and utilities as set forth in Section 10 of the
Master Lease, in direct proportion to the square footage of the Premises
currently leased. Sublandlord will pass through these expenses to Subtenant
without additional mark up. Additional Rent shall be due and payable to
Sublandlord at least five (5) business days prior to the date such payments are
due from Sublandlord to Master Landlord pursuant to the Master Lease.

(iii) Non-prorated Payments. Notwithstanding the foregoing, in the event any
amounts payable by Sublandlord to Master Landlord are (A) due to Subtenant’s
breach of any provision of the Master Lease, (B) due to Subtenant’s negligence
or willful misconduct, or (C) are for the sole benefit of Subtenant, then such
amounts shall not be prorated between Sublandlord and Subtenant and shall be the
sole responsibility of Subtenant.

(b) Payment of Rent. If the Commencement Date does not fall on the first day of
a calendar month, Rent for the first month shall be prorated on a daily basis
based upon a calendar month. Rent shall be payable to Sublandlord in lawful
money of the United States, in advance, without prior notice, demand, or offset,
on or before the first day of each calendar month during the term hereof. All
Rent shall be paid to Sublandlord at the address specified for notices to
Sublandlord in Section 15 below.

(c) Subtenant recognizes that late payment of any Rent will result in
administrative expenses to Sublandlord, the extent of which additional expenses
are extremely difficult and economically impractical to ascertain. Subtenant
therefore agrees that if any Rent shall remain unpaid five (5) days after such
amounts are due, the amount of such Rent shall be increased by a late charge to
be paid to Sublandlord by Subtenant in an amount equal to ten (10) percent of
the amount of the delinquent Rent.

(d) Upon execution of this Sublease, Subtenant shall deliver to Sublandlord the
sum of Twenty Two Thousand Two Hundred Dollars ($22,200.00), representing the
first month’s Base Rent, which sum shall be applied by Sublandlord to the
payment of the first month’s Base Rent hereunder.

5. Security Deposit. The effective rental rate over the Term of the lease is
calculated to be equal to One and 89/100 Dollar ($1.89) per RSF (the “Security
Deposit Base Rent”) or $42,506 Security Deposit Base Rent per month. The
security deposit will be three (3) months Security Deposit Base Rent which
equates to One Hundred Twenty Seven Thousand Five Hundred Seventeen Dollars and
no cents ($127,518.00). Two thirds of the Security Deposit ($85,012) is due and
payable to BroadVision upon execution of the Sublease and the remaining one
third (equal to $42,506) is due and payable on or before July 1, 2007.Upon
execution of this Sublease, Subtenant shall deposit with Sublandlord the sum of
Eighty Five Thousand Twelve Dollars and no cents ($85,012.00) as the initial
security deposit (“Security Deposit”). On or before July 1, 2007, Subtenant
shall deposit with Sublandlord the additional sum of Forty Two Thousand Five
Hundred Six Dollars and no cents ($42,506.00) and the Security Deposit shall be
increased to include the entire One Hundred Twenty Seven Thousand Five Hundred
Seventeen Dollars and no cents ($127,518.00). Subtenant hereby grants to
Sublandlord a security interest in the Security Deposit, including but not
limited to replenishments thereof. If Subtenant fails to pay Base Rent or other
charges when due under this Sublease, or fails to perform any of its other
obligations hereunder, Sublandlord may use or apply all or any portion of the
Security Deposit for the payment of any Base Rent or other amount then due
hereunder and unpaid, for the payment of any other sum for which Sublandlord may
become obligated by reason of Subtenant’s default or breach, or for any loss or
damage sustained by Sublandlord as a result of Subtenant’s default or breach. If
Sublandlord so uses any portion of the Security Deposit, Subtenant shall restore
the Security Deposit to the full amount originally deposited within ten
(10) days after Sublandlord’s written demand. Sublandlord shall not be required
to keep the Security Deposit separate from its general accounts, and shall have
no obligation or liability for payment of interest on the Security Deposit. The
Security Deposit, or so much thereof as had not theretofore been applied by
Sublandlord, shall be returned to Subtenant within thirty (30) days of the
expiration or earlier termination of this Sublease, provided Subtenant has
vacated the Sublease Premises.

6. Assignment and Subletting. Subtenant may not assign, sublet, transfer,
pledge, hypothecate or otherwise encumber the Sublease Premises, in whole or in
part, or permit the use or occupancy of the Sublease Premises by anyone other
than Subtenant, unless Subtenant has obtained Sublandlord’s consent thereto
(which shall not be unreasonably withheld) and the consent of Master Landlord.
Regardless of Sublandlord’s consent, no subletting or assignment shall release
Subtenant of its obligations hereunder. Any rent or other consideration payable
to Subtenant pursuant to any sublease or assignment permitted by this paragraph
which is in excess of the Rent payable to Sublandlord pursuant hereto (“Sublease
Bonus Rent”) shall be divided equally between Sublandlord and Subtenant, after
payment to Master Landlord of any amount required to be paid under the Master
Lease.

7. Condition of Sublease Premises.

(a) Subtenant agrees that (i) Sublandlord has made no representations or
warranties of any kind or nature whatsoever respecting the Sublease Premises,
their condition or suitability for Subtenant’s use; and (ii) Subtenant agrees to
accept the Sublease Premises “as is, where is,” with all faults, without any
obligation on the part of Sublandlord to modify, improve or otherwise prepare
the Sublease Premises for Subtenant’s occupancy.

Sublandlord has not made an independent investigation of the Sublease Premises
or determination with respect to the physical and environmental condition of the
Sublease Premises including without limitation the existence of any underground
tanks, pumps, piping, toxic or hazardous substances on the Sublease Premises. No
investigation has been made by Sublandlord to ensure compliance with the
“American With Disabilities Act” (“ADA”). ADA may require a variety of changes
to the Sublease Premises, including potential removal of barriers to access by
disabled persons and provision of auxiliary aids and services for hearing,
vision or speech impaired persons. Subtenant shall rely solely on its own
investigations and/or that of a licensed professional specializing in the areas
referenced in this Section 7(b).

8. Use. Subtenant may use the Sublease Premises only for the purposes as allowed
in the Master Lease, and for no other purpose. Subtenant shall promptly comply
with all applicable statutes, ordinances, rules, regulations, orders,
restrictions of record, and requirements in effect during the term of this
Sublease governing, affecting and regulating the Sublease Premises, including
but not limited to the use thereof. Subtenant shall not use or permit the use of
the Sublease Premises in a manner that will create waste or a nuisance,
interfere with or disturb other tenants in the Building or violate the
provisions of the Master Lease.

9. Parking. Subtenant shall have Subtenant’s proportionate share of parking
rights as Sublandlord may have in connection with the Sublease Premises pursuant
to the Master Lease, that is 3.0 stalls per 1,000 RSF.

10. Furniture. With the express exception of the UPS (uninterrupted power
supply) in the electrical room, Subtenant would have the right to use any
existing furniture, fixtures and equipment (“FF&E”) left in the Sublease
Premises as of the Commencement Date of the Sublease at no additional cost to
Subtenant throughout the Term. A full inventory of the FF&E for Subtenant’s
review will be provided as Exhibit C hereto. Subtenant shall accept such FF&E in
its “as-is” condition without any representation or warranty by Sublandlord.
Subtenant’s insurance as required under this Sublease shall include an all risk
property insurance policy for the FF&E for its full replacement value, and
Subtenant shall maintain the FF& E in good condition during the term hereof. At
the expiration or earlier termination of this Sublease, Subtenant shall at
Sublandlord’s option (i) return the FF&E to Sublandlord in the same condition
received, ordinary wear and tear excepted, or (ii) remove the FF&E from the
Sublease Premises, in which case Sublandlord shall transfer title thereto to
Subtenant.

11. Sublandlord Additional Access. In addition to any access allowed to Master
Landlord and Sublandlord pursuant to the Master Lease and this Sublease,
Sublandlord shall have access to the electrical and wiring room (“IDF room”),
located within the Sublease Premises, 24 hours a day, seven days a week, as may
in Sublandlord’s sole discretion be deemed necessary.

12. Incorporation of Master Lease.

(a) All of the terms and provisions of the Master Lease, except as provided in
subsection (b) below, are incorporated into and made a part of this Sublease,
and the rights and obligations of the parties under the Master Lease are hereby
imposed upon the parties hereto with respect to the Sublease Premises, the
Sublandlord being substituted for the Lessor in the Master Lease, the Subtenant
being substituted for the Lessee in the Master Lease provided, however, that the
term “Landlord” in the following sections of the Master Lease (i) shall mean
Master Landlord, not Sublandlord: Sections 2.03, 4.07(d), 4.08(2), 4.08(3),
5.06, 6.01(b), 6.01(d), 6.02, 6.03, 7.01, 7.03, 8.01, 8.03, 8.05, 9.01, 9.02,
10.01, 11.06, 16.01, and 17.13, 17.22(b), 17.23; (ii) shall mean both Master
Landlord and Sublandlord: Sections 4.05, 4.07, 4.08, 5.01, 5.02, 5.03, 5.05,
5.06, 6.04, 7.02, 7.04, 7.05, 7.06, 7.07, 7.08, 8.04, 9.03, 11.01, 11.03, 12.01,
12.02, 12.03, 13.01, 13.02, 13.03, 14.01, 17.09, 17.15, 17.16, 17.19, 17.22(c)
through (g). It is further understood that where reference is made in the Master
Lease to the “Premises,” the same shall mean the Sublease Premises as defined
herein; where reference is made to the “Commencement Date,” the same shall mean
the Commencement Date as defined herein; and where reference is made to the
“Lease,” the same shall mean this Sublease. The parties specifically agree that
any provisions relating to any construction obligations of “Landlord” under the
Master Lease with respect to construction that occurred or was to have occurred
prior to the Commencement Date hereof are hereby deleted. Sublandlord shall not
be liable to Subtenant for any failure by Master Landlord to perform its
obligations under the Master Lease, nor shall such failure by Master Landlord
excuse performance by Subtenant of its obligations hereunder; provided, however,
that Sublandlord shall use its commercially reasonable efforts to cause Master
Landlord to perform its obligations under the Master Lease. Anything in the
Master Lease to the contrary notwithstanding, the liability of Sublandlord for
its obligations under this Sublease is limited solely to Sublandlord’s interest
in the Master Lease, and no personal liability shall at any time be asserted or
enforceable against any other assets of Sublandlord or against Sublandlord’s
stockholders, directors, officers or partners on account of any of Sublandlord’s
obligations or actions under this Sublease.

(b) The following Paragraphs of the Master Lease are not incorporated herein:
Sections 2.02, 2.05, 3.01, 3.02, 3.03, 4.01, 4.02, 4.03, 4.04, 4.06, 11.04,
17.24, 17.25 and Exhibits A, B, C, D, and E (and all references to such
Exhibits).

(c) Subtenant hereby assumes and agrees to perform for Sublandlord’s benefit,
during the term of this Sublease, all of Sublandlord’s obligations with respect
to the Sublease Premises under the Master Lease, except as otherwise provided
herein. Subtenant shall not commit or permit to be committed any act or omission
which violates any term or condition of the Master Lease. Notwithstanding
anything to the contrary contained herein, this Sublease shall be subject and
subordinate to all of the terms of the Master Lease and Master Landlord shall
have all rights in respect of the Master Lease and the Premises as set forth
therein.

13. Insurance. Subtenant shall be responsible for compliance with the insurance
provisions of the Master Lease. Such insurance shall insure the performance by
Subtenant of its indemnification obligations hereunder and shall name Master
Landlord and Sublandlord as additional insured. All insurance required under
this Sublease shall contain an endorsement requiring thirty (30) days written
notice from the insurance company to Subtenant and Sublandlord before
cancellation or change in the coverage, insured or amount of any policy.
Subtenant shall provide Sublandlord with certificates of insurance evidencing
such coverage prior to the commencement of this Sublease.

14. Default. In addition to defaults contained in the Master Lease, failure of
Subtenant to make any payment of Rent when due hereunder shall constitute an
event of default hereunder. If Subtenant’s default causes Sublandlord to default
under the Master Lease, Subtenant shall defend, indemnify and hold Sublandlord
harmless from all damages, costs (including reasonable attorneys’ fees),
liability, expenses or claims relating to such default.

15. Notices. The addresses specified in the Master Lease for receipt of notices
to each of the parties are deleted and replaced with the following:



      To Sublandlord at: BroadVision Inc.

585 Broadway, Redwood City, CA 95043
Attn: Chief Executive Officer and a copy to the Legal Department

     
To Subtenant at:
After Commencement
Date:
  Dexterra, Inc.
21540 – 30th Drive S.E., Suite 230
Bothell, WA 98201
Attn: Steve Olson

At the Sublease Premises

16. Sublandlord’s Obligations.

(a) To the extent that the provision of any services or the performance of any
maintenance or any other act respecting the Sublease Premises, the Premises or
Building is the responsibility of Master Landlord (collectively “Master Landlord
Obligations”), upon Subtenant’s request, Sublandlord shall make reasonable
efforts to cause Master Landlord to perform such Master Landlord Obligations,
provided, however, that in no event shall Sublandlord be liable to Subtenant for
any liability, loss or damage whatsoever in the event that Master Landlord
should fail to perform the same, nor shall Subtenant be entitled to withhold the
payment of Rent or terminate this Sublease. It is expressly understood that the
services and repairs which are incorporated herein by reference, will in fact be
furnished by Master Landlord and not by Sublandlord. In addition, Sublandlord
shall not be liable for any maintenance, restoration (following casualty or
destruction) or repairs in or to the Building or the Sublease Premises, other
than its obligation hereunder to use reasonable efforts to cause Master Landlord
to perform its obligations under the Master Lease.

(b) Except as otherwise provided herein, Sublandlord shall have no other
obligations to Subtenant with respect to the Sublease Premises or the
performance of the Master Landlord Obligations.

17. Early Termination of Sublease. If the Master Lease should terminate prior to
the expiration of this Sublease, Sublandlord shall have no liability to
Subtenant on account of such termination. To the extent that the Master Lease
grants Sublandlord any discretionary right to terminate the Master Lease,
whether due to casualty, condemnation, or otherwise, Sublandlord shall be
entitled to exercise or not exercise such right in its complete and absolute
discretion.

18. Consent of Master Landlord and Sublandlord. If Subtenant desires to take any
action which requires the consent or approval of Sublandlord pursuant to the
terms of this Sublease, prior to taking such action, including, without
limitation, making any alterations, then, notwithstanding anything to the
contrary herein, (a) Sublandlord shall have the same rights of approval or
disapproval as Master Landlord has under the Master Lease, and (b) Subtenant
shall not take any such action until it obtains the consent of Sublandlord and
Master Landlord, as may be required under this Sublease or the Master Lease.
This Sublease shall not be effective unless and until any required written
consent of the Master Landlord shall have been obtained.

19. Indemnity. Subtenant shall indemnify, defend, protect, and hold Sublandlord
and Master Landlord harmless from and against all actions, claims, demands,
costs liabilities, losses, reasonable attorneys’ fees, damages, penalties, and
expenses (collectively “Claims”) which may be brought or made against
Sublandlord or which Sublandlord may pay or incur to the extent caused by (i) a
breach of this Sublease by Subtenant, (ii) any violation of law by Subtenant or
its employees, agents, contractors or invitees (collectively, “Agents”) relating
to the use or occupancy of the Sublease Premises, (iii) any act or omission by
Subtenant or its Agents resulting in contamination of any part or all of the
Sublease Premises by Hazardous Materials, or (iv) the negligence or willful
misconduct of Subtenant or its Agents.

20. Brokers. Each party hereto represents and warrants that it has dealt with no
broker in connection with this Sublease and the transactions contemplated
herein, except Cornish & Carey Commercial representing the Sublandlord and NAI
BT Commercial representing the Subtenant. Each party shall indemnify, protect,
defend and hold the other party harmless from all costs and expenses (including
reasonable attorneys’ fees) arising from or relating to a breach of the
foregoing representation and warranty.

21. Financial Statements. Subtenant shall, within thirty (30) business days
after the end of fiscal year of Subtenant, deliver to Sublandlord a copy of
Subtenant’s current financial statements (including a balance sheet, income
statement and statement of cash flow, all prepared in accordance with generally
accepted accounting principles), a list of all of Subtenant’s creditors with
current contact information, and any such other information reasonably requested
by Sublandlord regarding Subtenant’s financial condition. Such financial
statements and information shall be treated by Sublandlord as confidential and
shall not be disclosed by Sublandlord to any third party unless the same becomes
a part of the public domain without the fault of Sublandlord.]

22. Surrender of Sublease Premises. In lieu of any obligation or liability set
forth in the Master Lease, upon the termination of the Sublease, Subtenant shall
surrender the Sublease Premises to Sublandlord broom-clean and in as good a
condition as on the Commencement Date, ordinary wear and tear excepted. In
addition, Subtenant shall remove any alterations, additions and improvements
(whether or not made with Sublandlord’s consent), prior to the termination of
the Sublease and restore the Sublease Premises to its prior condition, ordinary
wear and tear excepted, repairing all damage caused by or related to any such
removal, all at Subtenant’s expense.

23. No Third Party Rights. The benefit of the provisions of this Sublease is
expressly limited to Sublandlord and Subtenant and their respective permitted
successors and assigns. Under no circumstances will any third party be construed
to have any rights as a third party beneficiary with respect to any of said
provisions.

24. Quiet Enjoyment. Subtenant shall peacefully have, hold and enjoy the
Sublease Premises, subject to the terms and conditions of this Sublease and
subject to the Master Lease, provided that Subtenant pays all rent and performs
all of Subtenant’s covenants and agreements contained herein.

25. Counterparts. This Sublease may be signed in two or more counterparts, each
of which shall be deemed an original and all of which shall constitute one
agreement.

26. Miscellaneous Provisions.

(a) Alterations: Subtenant shall have the right to make generic alterations to
the Sublease Premises subject to the terms of the Master Lease, at Subtenant’s
sole cost; any obligation in the Master Lease to restore shall also be at
Subtenant’s sole cost. Generic alterations are alterations, additions or
improvements which do not affect the Building systems, exterior appearance,
structural components or structural integrity and which do not exceed
collectively Fifty Thousand Dollars ($50,000) in cost within any twelve
(12) month period.

(b) Brokerage Fee: Sublandlord, pursuant to a separate agreement, has an
obligation to pay the broker, Cornish & Carey, a brokerage commission equal to
approximately $210,400 should the Sublease remain in effect for a 66 month term.
Sublandlord will pay the broker $105,700 which is the brokerage commission due
for a 36 month Sublease of the Sublease Premises. In the event Subtenant
terminates the Sublease under the option set forth above, no additional
brokerage commissions would be due. In the event Subtenant does not terminate
the Sublease pursuant as set forth above, Subtenant agrees to reimburse
Sublandlord for the brokerage commission for the remaining term of the Sublease
which equals approximately $104,700. Said payment shall be due and payable to
Sublandlord on the 3 year anniversary of the Commencement Date of the Sublease.

(c). Signage: Subtenant will have the right to display its’ corporate name and
logo at the entrance to the Sublease Premises. In the event Subtenant desires to
have signage visible in the lobby and on any monument, if available, and
requests this of Sublandlord, Sublandlord will explore this option contingent
upon any requirements set forth in the Master Lease.

(d). No Shop Stipulation: The parties agree that during negotiation and
finalization of the Sublease, Sublandlord will be authorized to continue to show
the Sublease Premises but BroadVision will not enter into contract negotiations
with any other party regarding the Sublease Premises until after December 21,
2006.

27. Damage and Destruction.

(a) Termination of Master Lease. If the Sublease Premises is damaged or
destroyed and Master Landlord or Sublandlord exercises any option either may
have to terminate the Master Lease, if any, this Sublease shall terminate as of
the date of the casualty. In the event that after a damage or destruction of the
Sublease Premises, where the estimated time to restore the Sublease Premises
exceeds 270 days, Subtenant and Sublandlord shall each have the right to
terminate this Sublease on written notice to the other given within ten
(10) days after determination of the amount of time to restore the Sublease
Premises, which termination shall be effective as of the date of the casualty.

(b) Continuation of Sublease. If the Master Lease or this Sublease is not
terminated following any damage or destruction as provided in subsection
(a) above, this Sublease shall remain in full force and effect, and Rent shall
be abated in accordance with Article VIII of the Master Lease

28. Eminent Domain. If all or any part of the Sublease Premises is condemned by
eminent domain, inversely condemned or sold in lieu of condemnation, for any
public or a quasi-public use or purpose, this Sublease may be terminated as of
the date of title vesting in such proceeding by either party, and Base Monthly
Rent shall be adjusted to the date of termination.

In Witness Whereof, the parties have executed this Sublease as of the date first
written above.

     
Sublandlord:
BroadVision, Inc., a Delaware corporation
By: /s/ Pehong Chen
  Subtenant:
Dexterra, Inc., a Delaware corporation
By: /s/ Ken Goldman
 
   
Name: Pehong Chen
  Name: Ken Goldman
 
   
Title: President and Chief Executive Officer
  Title: Chief Financial Officer
 
   
 
   

1

CONSENT OF LANDLORD TO SUBLEASE

THIS CONSENT OF LANDLORD TO SUBLEASE (this “Consent”) is made and entered into
as of the 3rd of January, 2007, by VII PAC SHORES INVESTORS, L.L.C., a Delaware
limited liability company (“Prime Landlord”).

RECITALS

A. Prime Landlord and BroadVision, Inc., a Delaware corporation (“Sublandlord”)
entered into that certain Triple Net Space Lease, dated as of July 7, 2004
(herein, as the same may have been amended from time to time, the “Prime
Lease”);

B. Sublandlord desires to sublease a portion of the Premises (as defined in the
Prime Lease) to Dexterra Inc., a Delaware corporation (“Subtenant”) pursuant to
that certain Sublease, dated as of December 21, 2006 (herein, as the same may be
amended from time to time with Prime Landlord’s consent, the “Sublease”).

C. Sublandlord and Subtenant are not permitted to enter into the Sublease
without first obtaining Prime Landlord’s prior written consent, which Prime
Landlord is willing to give, subject to the terms and conditions set forth
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged and subject to the terms and conditions set
forth herein, Prime Landlord agrees as follows:

1. Recitals; Definitions. The recitals set forth above are true and correct and
incorporated herein by reference. All terms capitalized but not defined herein
shall have the respective meanings given to them in the Prime Lease.

2. Consent to Sublease. The Prime Landlord hereby consents to the Sublease,
subject to, and as limited by, the terms and conditions set forth herein.
Subtenant shall not assign the Sublease nor sublet the Subleased Premises in
whole or in part, and shall not permit the Subtenant’s interest in the Sublease
or the Subleased Premises to be vested in any third party by operation of law or
otherwise. The execution of this Consent by Prime Landlord shall not be deemed
to be a consent to any subsequent assignment or subletting by either Sublandlord
or Subtenant.

3. Prime Lease. The Sublease is, and shall be, subject and subordinate to and
controlled by the terms, covenants and conditions of the Prime Lease. To the
extent any of the terms, provisions or conditions of the Sublease purport to
amend, modify or are in conflict with the specific terms, conditions or
provisions of the Prime Lease, the terms, conditions and provisions of the Prime
Lease shall govern and control to the extent of any such inconsistency.

4. No Relationship With Prime Landlord. Notwithstanding anything to the contrary
in the Sublease, Prime Landlord shall have no obligation to accept, consider or
respond to any request, inquiry, demand or other communication from Subtenant,
whether of a type described in the Sublease, the Prime Lease or otherwise. In
addition, notwithstanding anything to the contrary in the Sublease, Subtenant
shall not have any right to enforce any of Sublandlord’s rights under the Prime
Lease against Prime Landlord, all of such rights being personal to the
Sublandlord. Subtenant and Sublandlord confirm that no representations
respecting the condition of the Subleased Premises, the Premises or the Building
have been made by Prime Landlord to Subtenant. Prime Landlord shall have no
obligation to delivery any notices under the Prime Lease or the Sublease to
Subtenant.

5. Payment of Rent; Attornment. If requested by Prime Landlord, Subtenant shall
make all payments of Rent, required to be made by Subtenant under the Sublease,
directly to Prime Landlord. In addition, if the Prime Lease is terminated by the
Prime Landlord pursuant to the provisions thereof, including without limitation,
those relating to an Event of Default thereunder, casualty or condemnation,
then, at Prime Landlord’s option, the Sublease shall be terminated
simultaneously with the termination of the Prime Lease. If Prime Landlord
elects, however, by written notice to Subtenant to not simultaneously terminate
the Sublease, then the Sublease shall continue in effect in accordance with its
terms as if the Prime Lease had not been terminated with respect to the
Subleased Premises. In such event, Subtenant shall attorn to Prime Landlord and
pay Subtenant’s pro rata share of Rent directly to Prime Landlord.

6. Insurance. Subtenant shall maintain insurance with respect to the Subleased
Premises as required in the Prime Lease of the “Tenant” thereunder. Prime
Landlord shall be named as an additional insured on such policies and Subtenant
shall provide required evidence of such insurance directly to Prime Landlord.

7. No Release. Neither the execution of the Sublease by Sublandlord nor the
execution of this Consent by Prime Landlord shall release Sublandlord of any of
its obligations under the Prime Lease and Sublandlord shall remain liable for
all such obligations, as a principal not as a surety.

[Signature page follows]

2

IN WITNESS WHEREOF, the undersigned has executed this Consent as of the day and
year first set forth above.

VII PAC SHORES INVESTORS, L.L.C., a Delaware limited liability company

                      By:   VII Pac Shores Junior Mezz, L.L.C., a Delaware
limited liability company, sole member
       
 
                        By:   VII Pac Shores Mezzanine, L.L.C., a Delaware
limited liability company, sole member
   
 
                            By:   Pacific Shores Investors, LLC, a Delaware
limited liability company, sole member

 
                                By:   Pacific Shores Mezzanine, LLC, a Delaware
limited

 
                   
 
              liability company, sole member  

 
                   
 
              By:   Pacific Shores
Junior Mezz, LLC, a
Delaware limited
liability company,
sole member



      By: Pacific Shores Junior Mezz Managers, LLC, a Delaware limited liability
company, sole member



      By: Pacific Shores Development, LLC, a Delaware limited liability company,
sole member



      By: VII Pac Shores Holdings, L.L.C., a Delaware limited liability company,
sole member



      By: US/D2 Holdings, L.L.C., a Delaware limited liability company, sole
member

By: /s/ Sean P. Arnold

3

                          Name:     Sean P. Arnold     Title:     Vice President

EXHIBIT A

Master Lease

4

EXHIBIT B

Sublease Premises

5

Exhibit C

Furniture

6